Citation Nr: 0014894	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to April 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In March 1999, the Board denied entitlement to service 
connection for PTSD.  The veteran appealed that decision to 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court").  On September 15, 1999, 
the Court remanded the claim to the Board for 
development consistent with the parties' Joint Motion for 
Remand and to Stay Further Proceedings (Joint Motion).


FINDINGS OF FACT

1.  The veteran has been diagnosed with several psychiatric 
disabilities, including PTSD.  

2.  Some events reported as stressors have been submitted by 
the veteran and by a service comrade, and are deemed 
credible.  

3.  The veteran's PTSD has been associated with his military 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The record shows that the veteran has been diagnosed with 
PTSD, he has submitted his statements as well as a statement 
from a service comrade concerning stressors while aboard the 
USS CORAL SEA, and the record contains a diagnosis of PTSD 
related to the veteran's service.  Thus the claim is well 
grounded, and to that extent, it is allowed.   

ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor is a matter solely within the 
province of adjudicatory personnel.  If the adjudicators, 
having given due consideration to all matters of credibility 
raised for the record, conclude that the record establishes 
the existence and character of such an alleged stressor or 
stressors, then and only then, the resolution of the claim 
for service connection for PTSD moves forward to the 
questions of whether the event (or events) was sufficient to 
constitute a stressor for purposes of causing PTSD, and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.  The adequacy of the event 
claimed as a stressor and the question of whether the 
diagnostic criteria for PTSD have been met are matters that 
require the input of competent medical evidence.

The Board notes that the veteran has submitted evidence of a 
well-grounded claim for service connection.  The record 
contains medical reports which diagnose PTSD.  One such 
report shows a finding of PTSD related to depression, and 
another found PTSD related to carrier duty off Vietnam.  Thus 
a diagnosis of PTSD related to service, and the veteran's lay 
statements as well as the statement of his service comrade 
concerning stressors are sufficient to well ground the claim.  

The veteran's DD 214 for his period of service indicates that 
his decorations and citations consisted of the Navy Unit 
Commendation Ribbon and Citation, and the Armed Forces 
Expeditionary Medal (Vietnam).  His service records disclose 
no reference to any acquired psychiatric disorder, to include 
PTSD, by complaints, statements of medical history, or 
clinical findings.  His February 1962 service entrance 
examination showed a history of depression or excessive worry 
and a history of nervous trouble.  At the time of separation 
examination in March 1966, a psychiatric clinical evaluation 
was normal.  

Private medical records show that in June 1967 the veteran 
was admitted to the Topeka State Hospital for abusive 
behavior toward his wife.  The diagnosis was, narcissistic 
personality.  Records show continuing treatment for various 
nervous complaints as well as records of therapy in the 
1970's and 1980's.  Various diagnoses were offered for this 
treatment, including anxiety disorder, agoraphobia, panic 
disorder and generalized anxiety disorder.  

In a March 1994 letter to a private attorney, Kenneth P. 
Bertelson, M. D. responded to a letter sent by the attorney.  
Dr. Bertelson noted that records contained diagnoses of 
agoraphobia with panic attacks and PTSD due to carrier duty 
off Vietnam.  On examination by VA in August 1994, the 
veteran reported that while he was in the military, he was 
assigned to a carrier which went to Vietnam twice, and 
discussed the stress of this environment.  He complained of 
panic attacks, anger, impotence, and nightmares about battles 
involving nuclear confrontation.  The Axis I diagnosis was, 
panic disorder with agoraphobia, moderate to severe; the Axis 
II diagnosis was, personality disorder.  The examiner pointed 
out that he had not made the diagnosis of PTSD.  He discussed 
the veteran's symptoms and explained that PTSD required a 
realistic traumatic experience which panic disorder and 
phobia were generated from inside the patient's head.  The 
etiology of personality disorder was explained.  It was 
stated that the veteran's symptoms were not secondary to 
PTSD.  

In a statement received by the RO in August 1994, the veteran 
listed the stressors he had related to his PTSD claim.  He 
stated that from April to November 1993, his job was to 
insure that the planes aboard the USS CORRAL SEA were ready 
for flight, and that he spent a lot of time on the flight 
deck.  He stated that in that position, he saw a plane going 
into the sea and the pilot was killed; a helicopter lost its 
tail rotor and rotated on the deck 10 to 15 feet from the 
veteran; seeing an enlisted man hit and killed by a propeller 
for an AD-1, participating in nuclear and chemical drills; 
watching the Marine Corps launch a nuclear device; almost 
falling overboard when exposed to exhaust from a plane; being 
on board when his ship and a fuel ship collided and torn fuel 
lines dumped fuel into the sea; seeing a pilot eject and be 
rescued; seeing a missile slide down the deck after coming 
loose from a landing plane; being told the body of a man was 
being kept in the freezer where the food was kept; seeing 
that many planes did not come back from their missions; 
running for cover when damaged U.S. planes were attempting to 
land on the carrier. 

In an April 1998 letter, the United States Armed Services 
Center for Research of Unit Records contacted the RO and 
submitted copies of unit histories submitted by the USS 
COREAL SEA.  It was confirmed that the veteran's unit of 
assignment, Fighter Squadron One Five Four, was embarked on 
the USS CORAL SEA during deployments in 1963-1965.  It was 
stated that the histories revealed that the USS CORAL SEA was 
involved in numerous launch an recovery operations during 
training exercises and combat actions; and that an E-1B 
Tracer aircraft from the USS CORAL SEA was lost at sea in 
September 1963 during night flight operations off the coast 
of Japan and that the crash resulted in four crewman being 
listed as missing in action.  It was also stated that in 
order to conduct a deck log search of the incidents described 
by the veteran, he had to provide a more specific date for 
each occurrence.  

The veteran was examined by VA in May 1998.  The veteran 
provided a history of his service aboard the USS CORAL SEA 
and related his current symptoms of feeling sad, feeling 
discouraged, less interest in other people, tiredness and a 
decreased interest in sex.  The Axis I diagnosis was, PTSD 
associated with depression.  

The veteran was examined by VA in June 1998.  The examiner 
noted that past medical records were reviewed as well as the 
unit records and stressor documents.  It was noted that based 
on those documents, there was no verification of the 
stressors claimed.  The veteran's past history, and 
occupational history, which included recitation of the 
stressors in service, were noted.  The veteran complained of 
feeling sad, feeling discouraged, having a loss of interest 
in others, and having difficulty making decisions.  The 
examiner found for the Axis I diagnosis that if the stressors 
could be confirmed, the diagnosis would be PTSD with 
depression, and that without that, the best Axis I diagnosis 
would be a depressive disorder.  It was noted that the 
diagnosis of PTSD was problematic in the absence of any 
specific confirmation.  

Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred. 38 C.F.R. § 3.304(f).  
The record clearly establishes that the claimant was not 
authorized any awards or decorations indicative of inservice 
combat. 

Accordingly, the Board finds that the record does not contain 
"conclusive evidence" that he "engaged in combat with the 
enemy" and is therefore not entitled to have his lay 
statements accepted without need to further corroboration.  
Where the record does not reflect "conclusive evidence" that 
the claimant "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b), his assertions, standing alone, cannot as 
a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred. Dizoglio, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "evidence that the claimed 
inservice event actually occurred" cannot be provided by 
medical opinion based on post service examination.  Moreau, 9 
Vet. App. 394-96.

The Board has received a notarized statement from a service 
comrade of the veteran, [redacted], dated in January 1999.  
In that statement, Mr. [redacted] reported that he was aboard 
the USS CORAL SEA on two cruises with the veteran.  It was 
stated that there were several memorable events which 
occurred during the second cruise.  In one incident, it was 
stated that a plane left the deck of the ship and crashed 
into the sea, killing the pilot.  Another was reported to be 
when an individual accidentally walked into a rotating 
propeller and that the veteran and Mr. [redacted] were on the 
flight deck at the time.  Mr. [redacted] also reported that it 
was hard to get sleep on the ship do to noise and frequent 
drills.  

The Board finds the issue of entitlement to service 
connection for PTSD must be remanded in order attempt to 
verify these incidents, and if so verified, to obtain a VA 
PTSD examination of the veteran which is based solely on the 
stressors which have been verified.  West v. Brown, 7 Vet. 
App. 70 (1994)

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:



1.  The RO should attempt to verify the 
reported stressors.  If necessary, the RO 
should request from the veteran 
additional specific information 
concerning events during service that are 
considered to be stressors-including, 
but not limited to, the plane which left 
the flight deck and crashed into the sea, 
killing the pilot and the accident 
involving the rotating propeller that 
killed a service man.  The veteran should 
be advised that he must provide specific 
information concerning the events, dates, 
places, and persons and units involved 
for a meaningful search for, and 
verification of, information.

2.  The RO should request the USASCRUR to 
provide information to verify events 
claimed as stressors. See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  The 
RO should contact the United States Naval 
Historical Center (NHC), for copies of 
the veteran's unit records, deck logs, or 
ship station histories, and all other 
possible sources should be utilized.  

3.  If any of the stressors are verified, 
then the veteran should be afforded a VA 
psychiatric examination by a board of two 
qualified psychiatrists who, if possible, 
have not previously examined the veteran, 
in order to determine whether the veteran 
has PTSD, and its etiology.  The RO is to 
stress to the veteran the seriousness of 
the scheduled examination, and the 
obligation of reporting to the 
examination at the proper place and time.  
The consequences of failure to report 
should explained to the veteran.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners pursuant to 
conduction and completion of the 
examinations.  The examiners should 
indicate that the claims file has been 
reviewed in their reports.  Prior to the 
examinations, the RO is to inform the 
examiners that only verified stressors 
should be considered when evaluating the 
veteran.  That is, the RO must instruct 
the examiners that only those events 
which have been verified may be 
considered for the purpose of determining 
the stressors in service, and any 
diagnosis of PTSD related to service.

The examiners should report all Axis I 
and II diagnoses present, if any, discuss 
any psychosocial stressors, and resolve 
any conflicts found between their 
findings and the diagnostic findings 
noted in the evidence associated with the 
claims file, if any.

The examination reports should reflect 
review of pertinent material in the 
claims folder. If a diagnosis of PTSD is 
made, the examiner(s) should specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiners.

The examination reports should include 
the complete rationale for all opinions 
expressed.  Any discrepancies in findings 
must be reconciled.  Any necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West; 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re- 
adjudicate the issue of entitlement to 
service connection for PTSD.




If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 



